EXHIBIT 3.2(i) CERTIFICATE OF AMENDMENT OF ARTICLES OF INCORPORATION OF VIPER NETWORKS, INC. Viper Networks, Inc. (Name of Corporation) We, the undersigned President and Secretary of Viper Networks, Inc., a Nevada corporation, do hereby certify: That the holders of a majority of the equity voting rights of the outstanding capital stock of Viper Networks, Inc., approved the following resolutions by written consent in lieu of a meeting: RESOLVED: The undersigned holders of the majority of the outstanding equity voting rights of the Common Stock and Preferred Stock of the Company do hereby approve the following amendment to Article Fourth of the Company’s Articles of Incorporation so that, as amended, Article Fourth shall be and read as follows: “FOURTH.That the total number of common stock authorized that may be issued by the
